DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, the claims state: a traffic starting position detector… “detect a start timing of burst traffic on a basis of the traffic information” and a bandwidth allocator allocates bandwidth to each terminating apparatus at a start of the bandwidth allocation period, where “the start timing detected by the traffic starting position detector being used as the start timing of the bandwidth allocation period” which is unclear.  Bandwidth has to be allocated before a terminating apparatus can transmit traffic, however this limitation makes it sound like the start timing of the detected transmitted traffic is used as a basis for determining a start timing of the bandwidth allocation period.  The start timing of the burst traffic being the same as the start of the bandwidth allocation period is fine and makes sense but the limitation implies the start timing of the bandwidth allocation period is based on the start timing of the detected traffic, which makes no sense because the bandwidth has to be allocated before the device starts transmitting traffic.  Basically, the bandwidth allocator within the claimed apparatus, is allocating bandwidth to the terminating apparatus and would know the start time of the bandwidth allocation period because it is the one allocating bandwidth.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal et al (US 2014/0307818, hereinafter Jindal), in view of Samuels et al (US 2010/0121972, hereinafter Samuels), in view of Xie et al (US 2014/0213273, hereinafter Xie) and in view of Sarashina (US 2017/0250777, hereinafter Sarashina).

Regarding claim 1, Jindal discloses a bandwidth allocation apparatus, comprising: a traffic information acquisitor configured to acquire traffic information indicating the traffic of communication that each lower-level apparatus performs via a respective terminating apparatus for each lower-level apparatus connected to the respective terminating apparatus (controller can monitor uplink communications between base station and user devices by receiving traffic from the base stations in order to learn characteristics of the uplink data traffic, Para [0022]); 				a traffic information extractor configured to extract information on a traffic amount of each of traffic allocation periods from the traffic information extracted for each lower-level apparatus (the monitored traffic can be categorized into different traffic categories, Para [0033], where the traffic monitoring is performed over a period of time, Para [0024]); each of the components are implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuit, or iii) a combination of computer executable instructions executed by at least one processor and at least one circuit (software and modules, Para [0013], memory and instructions executed by a processor, Para [0021]);								but does not disclose a traffic amount estimator configured to calculate, for each lower-level apparatus, an average value of the traffic amount in the traffic allocation periods on a basis of the a bandwidth measurer that measures the bandwidth between two devices in a network and measures average bandwidth usage over a period of time, Para [0257] and the average bandwidth usage can be updated after each period.  Samuels also discloses a bandwidth allocator that can receives information relating to the bandwidth measurements from bandwidth measurer, can allocate bandwidth in response to the received bandwidth measurements and allocate bandwidth to a device based on bandwidth statistics, measurements or other bandwidth related information for a period of time, Para [0259].  In this case bandwidth is allocated based on the average bandwidth usage measurement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Samuels in order to improve efficiency of data flows and maximize the utilization of a network’s available resources;						and does not explicitly disclose a traffic starting position detector configured to detect a start timing of burst traffic on a basis of the traffic information nor the start timing detected by the traffic starting position detector being used as the start timing of the bandwidth allocation period.  Xie discloses a network scheduler can determine the start time and duration of the service period allocations and can communicate this information to other stations in the network, Para [0045], source station transmits data during the SP, Para [0017], Fig. 3 shows three consecutive frames being transmitted (i.e. traffic burst).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Xie in order to improve user experience by meeting latency and throughput requirements;			and the references do not explicitly disclose each terminating apparatus is an optical network unit (ONU) and each lower level apparatus is a remote radio head (RRH) that is an antenna unit of a radio base station.  Sarashina discloses a system configuration with a plurality of ONUs and a plurality of RRHs, Fig. 1/Para [0041], the RRH transmits and receives signals via an antenna unit, Para [0044] and the RRH is part of a radio base station, Para [0004].  In view of the combination the controller monitors and allocates bandwidth for the RRHs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Sarashina in order to provider smaller cells with more economical connections and reduce cost for laying optical fibers.   	 
Regarding claim 9, Jindal discloses a bandwidth allocation method performed by a bandwidth allocation apparatus, comprising: a traffic information acquisition step of acquiring traffic information indicating the traffic of communication that each lower-level apparatus performs via a respective terminating apparatus for each lower-level apparatus connected to the respective terminating apparatus (controller can monitor uplink communications between base station and user devices by receiving traffic from the base stations in order to learn characteristics of the uplink data traffic, Para [0022]); a traffic information extraction step of extracting information on a traffic amount of each of traffic allocation periods from the traffic information extracted for each lower-level apparatus (the monitored traffic can be categorized into different traffic categories, Para [0033], where the traffic monitoring is performed over a period of time, Para [0024]); 			but does not disclose a traffic amount estimation step of calculating, for each lower-level apparatus, an average value of the traffic amount in the traffic allocation periods on a basis of the information on the traffic amount extracted nor discloses a bandwidth allocation step of allocating a first bandwidth which is an allocation bandwidth based on the calculated average value to each terminating apparatus from a start of the bandwidth allocation period, the detected start timing of the burst traffic being used as the start timing of the bandwidth allocation period.  Samuels discloses a bandwidth measurer that measures the bandwidth between two devices in a network and measures average bandwidth usage over a period of time, Para [0257] and the average bandwidth usage can be updated after each period.  Samuels also discloses a bandwidth allocator that can receives information relating to the bandwidth measurements from bandwidth measurer, can allocate bandwidth in response to the received bandwidth measurements and allocate bandwidth to a device based on bandwidth statistics, measurements or other bandwidth related information for a period of time, Para [0259].  In this case bandwidth is allocated based on the average bandwidth usage measurement;		a network scheduler can determine the start time and duration of the service period allocations and can communicate this information to other stations in the network, Para [0045], source station transmits data during the SP, Para [0017], Fig. 3 shows three consecutive frames being transmitted (i.e. traffic burst); 						and the references do not explicitly disclose each terminating apparatus is an optical network unit (ONU) and each lower level apparatus is a remote radio head (RRH) that is an antenna unit of a radio base station.  Sarashina discloses a system configuration with a plurality of ONUs and a plurality of RRHs, Fig. 1/Para [0041], the RRH transmits and receives signals via an antenna unit, Para [0044] and the RRH is part of a radio base station, Para [0004].  In view of the combination the controller monitors and allocates bandwidth for the RRHs.   
Regarding claims 12 and 15, Jindal discloses the bandwidth allocation apparatus/method according to claim 1/9, wherein the traffic allocation periods are time segments obtained by dividing a time segment in which the traffic information has been acquired by the traffic information acquisitor in each arbitrary period (the monitored traffic can be categorized into different traffic categories, Para [0033], where the traffic monitoring is performed over a period of time, Para [0024], traffic monitoring can be done over months, weeks or days (divided into smaller time segments, Para [0024]). 
Regarding claims 13 and 16, Jindal discloses the bandwidth allocation apparatus/method according to claim 1/9, but not wherein the bandwidth allocation period is a period in which the bandwidth allocation apparatus transmits a signal containing information to give uplink transmission permission to the respective terminating apparatus.  Samuels discloses bandwidth allocator allocates bandwidth amount to a device allowing that device to transmit an amount of bandwidth within a specified amount of time, Para [0259] such as giving bandwidth credits.
Regarding claims 14 and 17, Jindal discloses the bandwidth allocation apparatus/method according to claim 1/9, wherein the traffic allocation periods are time segments obtained by dividing a time the monitored traffic can be categorized into different traffic categories, Para [0033], where the traffic monitoring is performed over a period of time, Para [0024], traffic monitoring can be done over months, weeks or days (divided into smaller time segments, Para [0024]).); but not wherein the bandwidth allocation period is a period in which the bandwidth allocation apparatus transmits a signal containing information to give uplink transmission permission to the respective terminating apparatus.  Samuels discloses bandwidth allocator allocates bandwidth amount to a device allowing that device to transmit an amount of bandwidth within a specified amount of time, Para [0259] such as giving bandwidth credits.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal, in view of Samuels, in view of Xie, in view of Sarashina and in view of Hisano et al (JP2015-212969, hereinafter Kobayashi).

Regarding claims 18 and 20, Jindal discloses the bandwidth allocation apparatus/method according to claim 1/9, but not wherein the traffic starting position detector is configured to detect the start timing of the burst traffic on the basis of the traffic information for each lower-level apparatus.  Kobayashi discloses monitoring uplink signal referred to as traffic information, Para [0077], estimating transmission start timing of the TDD sub-frame, Para [0079], calculates timing to be used for transmitting UL signals based on TDD pattern, Para [0081] and RRHs can have different TDD sub-frame configurations, Para [0105].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kobayashi in order to improve bandwidth utilization efficiency in a relay transmission system.
Regarding claims 19 and 21, Jindal discloses the bandwidth allocation apparatus/method according to claim 1/9, but not wherein the bandwidth allocator is configured to allocate the first bandwidth in synchronization with a time interval at which the burst traffic arrives at the respective terminating apparatus.  Kobayashi discloses allocating bandwidth for uplink signal in accordance with the timing of the ONU used for transmitting the signal, Para [0088].

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.  The Applicant argues the Examiner provides new assertions based on Xie.  If the Applicant is trying to imply a new grounds of rejection by referring to the “new assertions”, this is irrelevant at this point, as the Applicant has filed a RCE and this office action is a non-final office action.  The Applicant argues Xie does not disclose the limitations of detecting the start timing of the detected traffic nor the start time of the detected traffic being used as the start time of the bandwidth allocation period.  The Applicant makes a confusing argument that the start time of the bandwidth allocation period is determined by determining the start time of the transmitted traffic first, which makes no sense.  						In response, the claims now have a 112 clarity rejection, because bandwidth has to be allocated before transmitting traffic.  The idea that a “bandwidth allocation apparatus” would detect the start time of transmitted traffic, use that information to retroactively determine the start of a bandwidth allocation period doesn’t appear to make sense, because the bandwidth allocation apparatus is the one that allocates the bandwidth before the device can start transmitting.  Xie discloses the network scheduler determines the start time and duration of the SP allocation (bandwidth period) and the device transmits frames at the start of the SP, which is obvious and logical.  It is straightforward that a device is going to start transmitting traffic at the start of its allocated bandwidth period.							Applicant continues to argue over the “ starting time” limitation, particularly that the starting time of the transmitted frame is detected on the basis of the broad and vague “traffic information”.  Applicant appears to admit Xie discloses a device will transmit frames at the starting time of the service period (SP or allocation period), therefore the starting time of the transmitted traffic is the same as the start of the allocation period.  The Applicant keeps arguing that the bandwidth allocation apparatus will detect the start time of the transmitted traffic and use that start time to determine the start time of the bandwidth period, except the bandwidth has to be allocated before the device transmits traffic to begin with.			Applicant argues over the Sarashina reference which discloses the specific ONUs and RRHs apparatuses but argues Sarashina does not disclose “traffic” or “burst”.  Applicant argues there is no motivation to combine Sarashina with the other references and has boiler plate language that the .           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461